Citation Nr: 1628142	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  06-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment of Department of Veterans Affairs dependency benefits in the calculated amount of $4,504 was properly created. 

(The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970, including service in the Republic of Vietnam from September 1969 to July 1970.  The appellant subsequently served in the Texas Army National Guard. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which retroactively terminated an additional allowance for the Veteran's daughter, effective February 1, 2004. 

In June 2009, the Board remanded the matter for the purposes of affording the appellant the opportunity to attend a hearing before a Veterans Law Judge, as he had requested.  Pursuant to the Board's remand instructions, the Veteran requested and was scheduled for a Board videoconference, to be held in January 2010.  In January 2010, his representative contacted the RO and indicated that the Veteran would be unable to attend the hearing due to recent surgery.  In March 2010, the Veteran was notified that he had again been scheduled for a Board hearing, to be held in April 2010.  The Veteran, however, failed to appear for the hearing and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2015), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn. 

The Board remanded this issue in July 2010 for additional development.  However, that development has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

As noted in the July 2010 Board remand, the issue of entitlement to a waiver of recovery of the debt addressed herein was raised in a February 2006 letter from appellant.  The Board referred this matter in July 2010; however, it appears that no action has been taken.  As the issue of entitlement to waiver of overpayment has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2010 remand, the Board summarized the history leading to the current appeal.  At that time, the Board observed that the VA Muskogee Education Regional Processing Office had processed an award of Chapter 35 Dependents' Educational Assistance for the Veteran's daughter, effective in January 2004.  The Board found that records associated with the application for Chapter 35 benefits had not been associated with the claims folder.  On remand, the Board ordered the AOJ to attempt to obtain the records pertaining to the award of Chapter 35 benefits.  The AOJ made attempts in January and August 2011 to obtain these records; however, it does not appear that the VA Muskogee Education Regional Processing Office responded to the inquiries.  The Veteran argues that the Board's remand directives have not been substantially completed and that a remand is required to ensure that all available records have been associated with the claims file.  The Board agrees.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, additional attempts must be made to obtain records from the VA Muskogee Education Regional Processing Office pertaining to the award of Chapter 35 Dependents' Educational Assistance for the Veteran's daughter.  If records are not available or if all available records have been associated with the claims file, the AOJ must provide a formal finding indicating as such.

In the July 2010 remand, the Board also found that the Veteran essentially argued that the debt at issue is invalid based on a theory of sole administrative error.  In the body of the remand order, the Board noted that the RO had not addressed the issue of sole administrative error and ordered that this issue be addressed on remand.  Bernard v Brown, 4 Vet. App. 384 (1993).  It does not appear that this theory of entitlement was addressed in the November 2013 supplemental statement of the case.  On remand, the RO must address this matter.

Accordingly, the case is REMANDED for the following action:

1. Contact the Muskogee Education Regional Processing Office and obtain records associated with the award of Chapter 35 educational benefits for the Veteran's daughter.  A response must be obtained from the Muskogee Education Regional Processing Office.  All attempts to obtain records must be documented in the claims file.  If it is determined that there are no additional records or that records are unavailable, a formal finding indicating as such must be associated with the claims file.

2. Then, readjudicate the Veteran's claim on appeal, to include addressing whether the debt is invalid based on sole administrative error.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




